DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Office Action is responsive to the Applicant's communication filed 08 July 2021.  In view of this communication, claims 1-9 are now pending in the application.
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d) or (f), 365(a) or (b), or 386(a), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statement(s) submitted on  21 July 2021, 04 August 2021, 14 October 2021, 30 December 2021, 22 March 2022, 31 May 2022, 30 June 2022, 07 July 2022, and 11 August 2022 was/were filed before mailing of the first action on the merits.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
Disclosure
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakayama et al. (US 2019/0006900 A1), hereinafter referred to as “Nakayama”, in view of Nakano et al. (US 2004/0155537 A1), hereinafter referred to as “Nakano”.
Regarding claim 1, Nakayama discloses a permanent magnet generator [10]  (fig. 1-4; ¶ 0031) for ocean energy conversion (this statement of the intended use of the generator imposes no additional structural or functional limitations), the permanent magnet generator [10] comprising: 

    PNG
    media_image1.png
    548
    914
    media_image1.png
    Greyscale

a stator structure [20] comprising a stator body [132], a plurality of stator slots [420] being formed on the stator body [132] (fig. 2-3; ¶ 0037, 0039); and 
a rotor structure [11] comprising a rotor body [12], the rotor body [12] being disposed inside the stator body [132] in a swinging manner or a rotating manner (fig. 1; ¶ 0038), a plurality of rotor slots [810] being formed on the rotor body [12] (fig. 4; ¶ 0042).
Nakayama does not disclose that a ratio of a number of the plurality of rotor slots [810] to a number of the plurality of stator slots [420] is 8:9, the number of the plurality of rotor slots [810] is at least equal to 64, and the number of the plurality of stator slots [420] is at least equal to 72.
Nakano discloses a permanent magnet generator comprising a stator structure [101] with a stator body [1] having a plurality of slots [3], and a rotor structure [100] with a rotor body [5] having a plurality of permanent magnets [4] (fig. 1; ¶ 0038);

    PNG
    media_image2.png
    558
    545
    media_image2.png
    Greyscale

wherein a ratio of a number of the plurality of [permanent magnets] [4] to a number of the plurality of stator slots [3] is 8:9, the number of the plurality of [permanent magnets] [4] is at least equal to 64, and the number of the plurality of stator slots [3] is at least equal to 72 (¶ 0079; several combinations of different rotor magnet-to-stator slot ratios are disclosed, including “64 poles and 72 slots”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the rotor and stator of Nakayama having 64 rotor magnets, thereby requiring 64 rotor slots to house them, and 72 stator slots as taught by Nakano, in order to reduce cogging torque thereby making it require less force to start the generator (¶ 0087 of Nakano).
Regarding claim 2, Nakayama, in view of Nakano, discloses the permanent magnet generator [10] of claim 1, as stated above, wherein a central axis of the stator body [132] is coincided with a central axis of the rotor body [12], the plurality of stator slots [420] are arranged along a circumferential direction of the stator body [132], and the plurality of rotor slots [810] are arranged along a circumferential direction of the rotor body [12] (fig. 1, 4; ¶ 0038).
Regarding claim 3, Nakayama, in view of Nakano, discloses the permanent magnet generator [10] of claim 2, as stated above, wherein each of the stator body [132] and the rotor body [12] is a circular column (fig. 1, 4; the rotor and stator are both formed in the shape of a cylinder).
Regarding claim 4, Nakayama, in view of Nakano, discloses the permanent magnet generator [10] of claim 1, as stated above, wherein the rotor structure [11] further comprises a plurality of permanent magnets [18] respectively disposed inside the plurality of rotor slots [810], and a number of the plurality of permanent magnets [18] is identical to the number of the plurality of rotor slots [810] (fig. 4; ¶ 0042).
Regarding claim 5, Nakayama, in view of Nakano, discloses the permanent magnet generator [10] of claim 1, as stated above, wherein the stator structure [20] further comprises a plurality of stator coils [60] wrapped around the plurality of the stator slots [420] (fig. 1-2; ¶ 0037).
Regarding claim 6, Nakayama, in view of Nakano, discloses the permanent magnet generator [10] of claim 1, as stated above, wherein the stator structure [20] further comprises a shell [50], and the stator body [132] is fixedly disposed inside the shell [50] (fig. 1; ¶ 0035-0036).
Regarding claim 7, Nakayama, in view of Nakano, discloses the permanent magnet generator [10] of claim 6, as stated above, wherein the rotor structure [11] further comprises a connecting shaft [13] coupled to the rotor body [12], and the connecting shaft [13] passes through the shell [50] (fig. 1; ¶ 0038).
Regarding claim 8, Nakayama, in view of Nakano, discloses the permanent magnet generator [10] of claim 1, as stated above, wherein the stator body [132] is formed by a plurality of silicon steel sheets (¶ 0037).
Regarding claim 9, Nakayama, in view of Nakano, discloses the permanent magnet generator [10] of claim 1, as stated above, wherein the rotor body [12] is formed by a plurality of silicon steel sheets (¶ 0038).
Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  Prior art:
Yatsurugi et al. (US 2019/0252933 A1) discloses a permanent magnet electric machine comprising a stator having coils wound in slots and a rotor having permanent magnets disposed in slots, further disclosing a shaft of the rotor penetrating a shell surrounding the stator.
Miyamoto et al. (US 2012/0187696 A1) discloses a permanent magnet generator comprising a stator having coils wound in slots and a rotor having permanent magnets disposed in slots.
Yang (US 2010/0127500 A1) discloses a permanent magnet electric machine for ocean energy conversion comprising a stator having coils wound in slots and a rotor having permanent magnets, further disclosing a shaft of the rotor penetrating a shell surrounding the stator.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Andrews whose telephone number is (571)270-7554.  The examiner can normally be reached on Monday-Thursday, 8:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached at 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael Andrews/
Primary Examiner, Art Unit 2834